PER CURIAM.
Vito Cito, Jr., appeals the final judgment entered after the trial court found that he violated several conditions of his probation. We affirm, but strike a portion of the trial court’s order as to condition (3) of probation.
We conclude that there was sufficient evidence for the trial court to find that Cito violated probation conditions (7), (10), (18), and (19). However, Cito correctly argues that there was insufficient evidence to support revocation based on a violation of condition (3), changing residence without permission. The only evidence of this violation was hearsay testimony from his probation officer that his mother stated that she did not know where he was. See Rowan v. State, 696 So.2d 842 (Fla. 2d DCA 1997). Accordingly, we strike that portion of the trial court’s order. See Raines v. State, 445 So.2d 408 (Fla. 2d DCA 1984).
Affirmed.
PARKER, C.J., and CASANUEVA, J., and DANAHY, PAUL W. Senior Judge, Concur.